17 N.Y.3d 843 (2011)
954 N.E.2d 1163
930 N.Y.S.2d 537
In the Matter of STRAY FROM THE HEART, INC., Appellant,
v.
DEPARTMENT OF HEALTH AND MENTAL HYGIENE OF THE CITY OF NEW YORK, et al., Respondents.
Motion No: 2011-738
Court of Appeals of New York.
Submitted June 27, 2011.
Decided September 13, 2011.
Motion by the Office of the Manhattan Borough President for leave to file a brief amicus curiae on the motion for leave to appeal herein granted and the brief is accepted as filed, and for leave to file a brief amicus curiae on the appeal herein granted, three copies of the brief to be served and an original and 19 copies filed within 30 days.